DETAILED ACTION

In response to the Amendment filed January 12, 2022

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Newly submitted claims 4 – 9 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The newly submitted claims include subject matter that was not recited in the originally filed claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 4 – 9 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Response to Arguments

Applicant's arguments filed January 12, 2022 have been fully considered but they are not persuasive since the newly submitted claims are withdrawn from examination.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
March 24, 2022





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861